       Case: 1:15-cr-00375-SL Doc #: 70 Filed: 06/08/20 1 of 12. PageID #: 381




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


UNITED STATES OF AMERICA,                      )         CASE NO. 1:15-cr-375
                                               )
                                               )
                      PLAINTIFF,               )         JUDGE SARA LIOI
                                               )
vs.                                            )
                                               )         MEMORANDUM OPINION AND
                                               )         ORDER
ANETAEUS SPENCER,                              )
                                               )
                                               )
                     DEFENDANT.                )


        Now before the Court is the counseled motion of defendant Antaeus Spencer (“Spencer”)

for a compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). (Doc. No. 63 [“Mot.”].)

Plaintiff United States of America (the “government”) opposes the motion (Doc. No. 67

[“Opp’n”]), and Spencer has filed a reply. (Doc. No. 68 [“Reply”].) For the reasons that follow,

Spencer’s motion is DENIED.

      I. BACKGROUND

        On October 14, 2015, Spencer was indicted on two counts of being a felon in possession

of firearms and ammunition, in violation of 18 U.S.C. §§ 922(g)(1) and 924(e), and four counts

of possession with intent to distribute controlled substances, in violation of 21 U.S.C. §§

841(a)(1) and (b)(1)(C). (Doc. No. 1 [Indictment].) On February 25, 2016, pursuant to a plea

agreement, Spencer entered a plea of guilty to four of the six counts in the Indictment. (2-25-

2016 Minutes; Doc. No. 23 [Plea Agreement].)

        On June 8, 2016, the Court sentenced Spencer to a term of 151 months imprisonment. (6-
      Case: 1:15-cr-00375-SL Doc #: 70 Filed: 06/08/20 2 of 12. PageID #: 382




8-2016 Minutes; Doc. No. 40 [Judgment].) Spencer is currently serving his sentence at FCI

McKean      and   has    a    projected   release    date   of    November      13,   2025.    See

https://www.bop.gov/inmateloc/ (last visited 6-3-2020).

       On April 13, 2020, Spencer filed a pro se motion for a compassionate release due to

COVID-19. (Doc. No. 55.) In support, he cited generally the circumstances surrounding the

pandemic and specially the effectiveness of the efforts by staff at his facility to slow the spread

of the virus. Spencer did not, however, indicate that he had any risk factors that made him

especially susceptible to COVID-19.

       In an opinion, dated April 21, 2020, the Court denied Spencer’s motion without

prejudice, finding that he had not satisfied the exhaustion requirements of 18 U.S.C. §

3582(c)(1)(A), in that he had not either fully exhausted his administrative remedies or thirty days

had passed since he had submitted a request for a compassionate release without a response from

the warden of his facility. See United States v. Spencer, No. 1:15-cr-375, 2020 WL 1930167, at

*2–3 (N.D. Ohio Apr. 21, 2020); (Doc. No. 58). The Court also held, as it had previously on

numerous occasions, that the exhaustion requirements of § 3582(c)(1)(A) cannot be judicially

waived.1 Spencer, 2020 WL 1930167, at *2–3; see United States v. Bolze, No. 3:09-CR-93-

TAV-CCS-1, 2020 WL 2521273, at *4 (E.D. Tenn. May 13, 2020) (noting that “most courts to

examine the issue in [the Sixth Circuit] have agreed” that § 3582(c)(1)(A)’s exhaustion

requirements cannot be waived).” (collecting cases). On June 2, 2020, the Sixth Circuit likewise

held that the exhaustion requirements of § 3582(c)(1)(A) are mandatory and cannot be judicially

set aside. See United States v. Alam, No. 20-1298, at *2 (6th Cir. June 2, 2020) (recommended



                                                2
          Case: 1:15-cr-00375-SL Doc #: 70 Filed: 06/08/20 3 of 12. PageID #: 383




for publication).

           On April 24, 2020, Spencer filed a copy of the request for a compassionate release that he

submitted to the warden of his facility, as well as the warden’s response, dated April 13, 2020,

denying his request. (Doc. No. 59.) The warden’s response provided instructions for filing an

administrative appeal from the warden’s decision. (Id. at 3302.) Spencer does not indicate, and

there is nothing in the record to suggest, that he has sought an administrative appeal.

       II. DISCUSSION

           A.       Exhaustion

           As the Court has previously noted in this and other cases, the sentencing court has no

inherent authority to modify an otherwise valid sentence. United States v. Washington, 584 F.3d

693, 700 (6th Cir. 2009). Rather, the authority of the Court to resentence a defendant is limited

by statute. United States v. Houston, 529 F.3d 743, 748–49 (6th Cir. 2008) (citing United States

v. Ross, 245 F.3d 577, 858 (6th Cir. 2001)). Title 18 U.S.C. § 3582(c)(1)(A) provides that courts

may “reduce [an inmate’s] term of imprisonment (and may impose a term of probation or

supervised release with or without conditions that does not exceed the unserved portion of the

original term of imprisonment)” where “extraordinary and compelling reasons warrant

[release],” or the prisoner’s age and other factors make release appropriate. 18 U.S.C. §

3582(c)(1)(A).

           Prior to 2018, only the Bureau of Prisons (“BOP”) could move a district court under §

3582(c)(1)(A) for the compassionate release of a federal prisoner. On December 21, 2018, the


1
  Additionally, the Court observed that it was without authority, in any event, to provide Spencer with his requested
relief—home confinement for the remainder of his sentence. Id. at *3.
2
    All page numbers refer to the page identification number generated by the Court’s electronic docketing system.
                                                           3
      Case: 1:15-cr-00375-SL Doc #: 70 Filed: 06/08/20 4 of 12. PageID #: 384




First Step Act of 2018 (FSA) amended 18 U.S.C. § 3582(c)(1)(A) to allow prisoners to directly

petition courts for compassionate release. The amendment provides prisoners with two direct

routes to court: (1) file a motion after fully exhausting administrative appeals of the BOP’s

decision not to file a motion for compassionate release, or (2) file a motion after “the lapse of 30

days from the receipt . . . of such a request” by the warden of the prisoner’s facility, “whichever

is earlier.” 18 U.S.C. § 3582(c)(1)(A).

        Spencer claims that he has now satisfied the statutory exhaustion requirements because

the warden has denied his request and thirty days has passed since he first submitted that request

to the warden. (Mot. at 341–42 [“The exhaustion requirement is satisfied by the passing of 30

days from the date the inmate’s request was received by the warden regardless of whether the

administrative appeals have concluded.”].) There is a split in authority on the question of

whether the exhaustion requirement is satisfied simply by making a formal initial request and

allowing thirty days to elapse prior to filing suit (regardless of the outcome of the initial request),

or whether a response by the warden within 30 days “eliminat[es] the elapse of thirty (30) days

as a path to judicial review because this denial, unlike an implicit denial, can be appealed

administratively.” See United States v. Bolze, No. 3:09-CR-93-TAV-CCS-1, 2020 WL 2521273,

at *3 (E.D. Tenn. May 13, 2020) (finding inmate who had his administrative request for

compassionate release denied by warden within 30 days was required to fully exhaust

administrative remedies before filing suit); see also United States v. Fields, No. 3:12-cr-00022-

JKS-1, 2020 WL 2744109, at *4–5 (D. Alaska May 6, 2020) (noting the split in authority and

collecting cases).



                                                  4
      Case: 1:15-cr-00375-SL Doc #: 70 Filed: 06/08/20 5 of 12. PageID #: 385




       The Sixth Circuit appears to have weighed in on this debate over statutory interpretation

in favor of finding that the passage of thirty days, regardless of the availability of administrative

appeals, triggers an inmate’s right to proceed in federal court. See Alam, No. 20-1298, at *5

(“Prisoners who seek compassionate release have the option to take their claim to federal court

within 30 days, no matter the appeals available to them.”) (emphasis added). In any event, the

court in Alam also held that the exhaustion requirements in § 3582(a)(1)(A), while mandatory

claim-processing rules, are not jurisdictional in nature. Id. at *3. Because these statutory

exhaustion requirements are not jurisdictional, they bind a court “only when properly asserted

and not forfeited.” Id. (citing Eberhart v. United States, 546 U.S. 12, 19, 126 S. Ct. 403, 163 L.

Ed. 2d 14 (2005) (per curiam)). The government has forfeited any exhaustion argument by

failing to address it in its response, and, therefore, the Court finds that it can reach the merits of

Spencer’s motion.

       B.      Availability of Compassionate Release

       There are three components to a compassionate release merits analysis: (1) whether

extraordinary and compelling reasons warrant a reduction in sentence, as described by the United

States Sentencing Commission; (2) whether the § 3553(a) factors—“to the extent that they are

applicable”—render the reduction inappropriate; and (3) whether defendant would be a danger to

the public.

               1.      Extraordinary and Compelling Circumstances

       The applicable policy statement issued by the United States Sentencing Commission, §

1B1.13 of the U.S.S.G., explains that extraordinary and compelling reasons may exist where the

defendant is “suffering from a serious physical or medical condition … that substantially

                                                  5
      Case: 1:15-cr-00375-SL Doc #: 70 Filed: 06/08/20 6 of 12. PageID #: 386




diminishes the ability of the defendant to self-care within the environment of a correctional

facility and from which he or she is not expected to recover.” U.S.S.G. § 1B1.13 cmt.

n.1(A)(ii)(I). The Court also finds that U.S.S.G. § 1B1.13 cmt. n.1(D) applies in this case. That

provision mandates that, “[a]s determined by the Director of the [BOP], there exists in the

defendant’s case an extraordinary and compelling reason other than, or in combination with” the

other reasons enumerated in U.S.S.G. § 1B1.13 cmt. n.1. While the section refers to a BOP

determination, the Sentencing Commission’s policy statement was not amended after the

enactment of the FSA. Consequently, “a growing number of district courts have concluded the

Commission lacks an applicable policy statement regarding when a judge can grant

compassionate release … because the Commission never harmonized its policy statement with

the FSA.” United States v. Mondaca, No. 89-CR-0655, 2020 WL 1029024, at *3 (S.D. Cal. Mar.

3, 2020) (quoting United States v. Brown, 411 F. Supp. 3d 446, 447, 499 (S.D. Iowa 2019)

(collecting district court cases)). Given this lack of applicable guidance, courts have held that

they are not constrained by prior Commission policy statements as to what constitutes

extraordinary and compelling reasons for a sentence reduction. See United States v. Rodriguez,

No. 2:03-cr-00271-AB-1, 2020 WL 1627331, at *4 (E.D. Pa. Apr. 1, 2020) (noting that “a

majority of district courts have concluded that the old policy statement provides helpful

guidance, [but] … does not constrain [a court’s] independent assessment of whether

extraordinary and compelling reasons warrant a sentence reduction under § 3582(c)(1)(A)”)

(quotation marks and citations omitted); United States v. Young, No. 2:00-cr-00002-1, 2020 WL

1047815, at *6 (M.D. Tenn. Mar. 4, 2020) (“In short, federal judges are no longer constrained by



                                               6
      Case: 1:15-cr-00375-SL Doc #: 70 Filed: 06/08/20 7 of 12. PageID #: 387




the BOP Director’s determination of what constitutes extraordinary and compelling reasons for a

sentence reduction.”)

       Moreover, in light of the unprecedented circumstances surrounding the COVID-19

pandemic, “[n]umerous courts have recently concluded that ‘extraordinary and compelling

reasons’ exist for purposes of § 3582(c)(1)(A) where inmates suffer from medical conditions that

place them at a higher risk of serious illness in the event they contract COVID-19.” United States

v. Jackson, No. 5:02-cr-30020, 2020 WL 2735724, at *3 (W.D. Va. May 26, 2020); see Bolze,

2020 WL 2521273, at *7 (noting that “a defendant’s medical condition could provide an

extraordinary and compelling reason under § 1B1.13 n.1(A)(ii) if a defendant suffers from a

chronic medical condition that the Centers for Disease Control has recognized as elevating the

risk of becoming seriously ill from COVID-19”).

       In its opposition, the government acknowledges that an inmate with an established risk

factor for COVID-19 identified by the Centers for Disease Control and Prevention (“CDC”)

could satisfy the standard of “extraordinary and compelling reasons,” provided the condition

reasonably could be found to be “serious” and to “substantially diminish[] the ability of the

defendant to provide self-care within the environment of a correctional facility,” even if the

condition would not support such a finding absent the risk of COVID-19. (Opp’n at 369, citing

U.S.S.G. § 1B1.13, cmt. n.1(A)(ii)(I)). Nonetheless, the government argues that Spencer’s

asserted conditions—tachycardia and obesity—"are not among the conditions identified by the

CDC as increasing a person’s risk for developing serious illness from COVID-19.” (Id. at 370.)

       In his motion, Spencer asserts that he is at a high risk for serious illness from COVID-19,

in part, “because he is obese.” (Mot. at 347.) The CDC recognizes “severe obesity,” which it

                                                7
       Case: 1:15-cr-00375-SL Doc #: 70 Filed: 06/08/20 8 of 12. PageID #: 388




defines as having a body mass index (BMI) of 40 or higher, as a risk factor for COVID-19.3

Spencer offers no documentation or support for his claim that he suffers from obesity, let alone

that it could be considered “severe” as that term is defined by the CDC and recognized as

elevating a risk relative to COVID-19. The Court agrees with the government that Spencer has

not established that this asserted condition constitutes an extraordinary and compelling reason for

compassionate release. See, e.g., United States v. Clark, No. 3:13-cr-163-FDW-1, 2019 WL

1052020, at *3 (W.D.N.C. Mar. 5, 2019) (denying motion for compassionate release, in part,

because inmate failed to substantiate claims that medical conditions placed defendant at a

heightened risk with respect to COVID-19).

        The record does support a finding that in 2013 Spencer was diagnosed with

supraventricular tachycardia, which is a series of rapid heartbeats that begin in or involve the

upper chambers (atria) of the heart, causing the heart to beat ineffectively.4 (Doc. No. 63-3.) The

CDC had identified individuals with “severe heart conditions” as having a heightened risk of

becoming seriously ill from COVID-19 and has provided a list of heart conditions that put one at

a heightened risk for the virus.5 Supraventricular tachycardia is not contained in the CDC’s

arguably non-exhaustive list, so it is not clear whether tachycardia increases one’s risk of serious

illness from COVID-19. But even assuming that Spencer’s heart condition, obesity, and alleged



3
  https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-risk.html (last visited 6-2-
2020).
4
 https://www.hopkinsmedicine.org/heart_vascular_institute/conditions_treatments/conditions/supraventricular_tachy
cardia.html (lasted visited 6-2-2020).
5
 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-higher-risk.html#serious-heart-
conditions (listing heart failure, coronary artery disease, congenital heart disease, cardiomyopathies, and pulmonary
hypertension as heart conditions that may put people at higher risk for severe illness from COVID-19) (last visited
6-2-2020).
                                                         8
       Case: 1:15-cr-00375-SL Doc #: 70 Filed: 06/08/20 9 of 12. PageID #: 389




inability to protect himself by practicing social distancing in the prison setting6 rises to the level

of an extraordinary and compelling reason for compassionate release, this does not end the

analysis, as the Court must next consider the § 3553(a) factors.

                 2.       § 3553(a) Factors and the Danger to the Community

        Spencer argues that consideration of the relevant § 3553(a) sentencing factors support the

Court granting his request for compassionate release. Spencer notes that he has been in custody

since November 2015. During that time, he represents that he has participated “in numerous

programming to better himself.” (Mot. at 347; see Doc. No. 63-4 (list of current and completed

programming).) He also highlights his BOP progress reports that reflect that his prison conduct

has been incident free. (Id.; Doc. No. 63-4.) But the compassionate release statute directs courts

to consider all of the 18 U.S.C. § 3553(a) sentencing factors “to the extent that they are

applicable[.]” 18 U.S.C. § 3582(c)(1)(A). Other applicable factors would include the nature and

circumstances of the offense, the history of the defendant, and the need for the sentence imposed

(to reflect the seriousness of the offense; afford adequate deterrence; protect the public; and

provide the defendant with needed education, training, and treatment). Additionally, the Court

may only order a compassionate release if it finds that Spencer “is not a danger to the safety of

any other person or to the community, as provided in 18 U.S.C. § 3142(g)[.]” U.S.S.G. §

1B1.13(2).




6
  As set forth in the government’s brief, it appears that the BOP has taken substantial steps to protect inmates from
the spread of COVID-19 (Opp’n at 375.)
                                                         9
      Case: 1:15-cr-00375-SL Doc #: 70 Filed: 06/08/20 10 of 12. PageID #: 390




       Spencer received a significant sentence (151 months) of which he has served

approximately 55 months. Even with good time credit, he has only served half of his sentence.

Two of the four offenses for which he was convicted involved his unlawful possession of

multiple weapons and ammunition. (Doc. No. 1 [Indictment].) At sentencing, the Court

determined that Spencer qualified as an armed career offender with a lengthy criminal history

that included two prior felonious assault convictions, domestic violence, and a history of

unlawful possession of firearms and drugs. (Doc. No. 23 [Plea Agreement]; Doc. No. 35 [Final

Presentence Investigation Report] at 160–66; Doc. No. 42 (Sentencing Hearing Transcript

[“TR”]) at 225–6.) His offense conduct in this case resulted in two, two-level sentencing

enhancements because he possessed numerous weapons and ammunition and because one of

those firearms—a revolver—was stolen. (TR at 226.)

       Spencer does not dispute the seriousness of his crimes, or his extensive history with guns

and violence. Instead, he focuses on his rehabilitation efforts in prison that have included fully

compliant behavior and successful completion of numerous educational and training courses.

(Mot. at 347; Reply at 377.) The Court finds Spencer’s prison conduct and his educational

pursuits—which have resulted in his obtainment of a G.E.D.—commendable. But much of

Spencer’s violent past has involved his unlawful possession of weapons and ammunition of

which he has no access in prison. The fact that he is thriving in prison, away from any access to

weapons and drugs, underscores the need for the sentence the Court imposed to continue to

afford Spencer the education and training necessary to prepare him to rejoin society in a non-

violent fashion.

       Spencer also argues that he will not pose a danger to the community if his motion is

                                               10
      Case: 1:15-cr-00375-SL Doc #: 70 Filed: 06/08/20 11 of 12. PageID #: 391




granted because he “is not requesting straight release. Instead, he is requesting to serve the

remainder of his time on home confinement.” (Reply at 377.) But this Court has already held that

it lacks the authority to modify his sentence to provide for home confinement, as he requests,

because that authority rests with the BOP. See Tapia v. United States, 564 U.S. 319, 331, 131 S.

Ct. 2382, 180 L. Ed. 2d 357 (2011) (holding “[w]hen a court sentences a federal offender the

BOP has plenary control, subject to statutory constraints, over ‘the placement of the prisoner’s

imprisonment,’ [18 U.S.C.] § 3621(b)]”); see, e.g., United States v. Brown. No. RDB-16-CR-

00553, 2020 WL 1479129, at *1 (D. Md. Mar. 26, 2020) (denying a motion for                              home

confinement filed by a prisoner citing concerns over COVID-19 because “[i]t is inherently the

authority of the [BOP] to transfer an inmate to home confinement, pursuant to 18 U.S.C. §

3624(c)”); United States v. Curry, No. 6:06-082-DCR, 2019 WL 508067, at *1 (E.D. Ky. Feb. 8,

2019) (“Because the First Step Act [of 2018] gives the Attorney General [or the BOP by

designation of the Attorney General] the discretion to determine if and when home confinement

is appropriate, this Court does not have the authority to grant [home confinement].”) (emphasis

in original).

        The BOP has “begun immediately reviewing all inmates who have COVID-19 risk

factors, as described by the CDC … to determine which inmates are suitable for home

confinement.”7 The BOP has instructed that “inmates do not need to apply to be considered for

7
  www.bop.gov/resources/news/20200405_covid19_home_confinement.jsp (last visited 6-1-2020). According to the
BOP’s website, the BOP has already increased home confinement by more than 40% since March 2020. Id. In fact,
under § 12033(b)(2) of the Coronavirus Aid. Relief, and Economic Security Act (“CARES” Act), Pub. L. No. 116-
136, enacted March 27, 2020, the Attorney General now has the authority to “lengthen the maximum amount of time
for which the Director [of the BOP] is authorized to place inmates in home confinement under 18 U.S.C. §
3624(c)(2) . . . .”



                                                      11
      Case: 1:15-cr-00375-SL Doc #: 70 Filed: 06/08/20 12 of 12. PageID #: 392




home confinement” under this directive, but “any inmate who believes they are eligible may

request to be referred to Home Confinement and provide a release plan to their Case Manager.”

Id. The fact that the BOP continues to identify vulnerable inmates for release to home

confinement represents further proof that it is in the best position to quickly consider whether the

relief Spencer now seeks is appropriate. See Alam, No. 20-1298, at *7 (recognizing that that the

system is “working as it should” in that the BOP is actively identifying suitable candidates for

home confinement as an alternative to compassionate release).

       The Court is sympathetic to Spencer’s fear that he will contract COVID-19 in prison.

Nonetheless, the Court is constrained to find that the § 3553(a) sentencing factors, as well as the

danger he continues to pose to the community, counsel against granting him a compassionate

release.

   III. CONCLUSION

       For the foregoing reasons, as well as the reasons in the government’s brief opposing

compassionate release, Spencer’s motion for a compassionate release is DENIED. To the extent

that his motion seeks placement in home confinement for the balance of his sentence, his motion

is DENIED for want of jurisdiction.

       IT IS SO ORDERED.



Dated: June 8, 2020
                                               HONORABLE SARA LIOI
                                               UNITED STATES DISTRICT JUDGE




                                                12
